Exhibit 8.1 Table of subsidiaries of Shamir Optical Industry Ltd. ("Shamir") Name Jurisdiction Active/ Not active Eyal Optical Industries (95) Ltd. Israel Active Eyal Optics Holdings A.C.S. Ltd. Israel Not active E. S. P. Optics Ltd. Israel Not active Aspect Optics Ltd Israel Not active Shamir Special Optical Products Ltd. Israel Active Shamir Israel Optical Marketing Ltd. Israel Active Shamir USA USA Active Shamir Insight, Inc. USA Active Shamir Optic GmbH Germany Active Inray Ltd. Israel Active Shamir Or Ltd. Israel Active Interoptic S.A.R.L. France Active Shamir France S.A.R.L. France Active Shamir Optical Espana S.L. Spain Active Shamir Portugal, LDA. Portugal Active Shamir Uk Limited UK Active Cambridge Optical Group Limited UK Not active Altra Optik Sanayi ve Ticaret A.S. Turkey Active Centro Integral Optico S.A. de C.V. Mexico Active Shalens S.A. de C.V. Mexico Active K-T Optic Co., Ltd. Thailand Active Shamirlens (Thailand) Co., Ltd. Thailand Active Shamir Australia (Pty) Ltd. Australia Active Spherical Optics (Pty) Ltd. South Africa Active
